

116 S112 IS: National FFA Organization's Federal Charter Amendments Act
U.S. Senate
2019-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 112IN THE SENATE OF THE UNITED STATESJanuary 14, 2019Mr. Young (for himself, Mr. Jones, Mr. Lankford, and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend the charter of the Future Farmers of America, and for other purposes. 
	
 1.Short titleThis Act may be cited as the National FFA Organization's Federal Charter Amendments Act.
 2.OrganizationSection 70901 of title 36, United States Code, is amended— (1)in subsection (a), by striking corporation and inserting FFA; and
 (2)in subsection (b), by striking corporation and inserting FFA. 3.Purposes of the corporationSection 70902 of title 36, United States Code, is amended—
 (1)in the matter preceding paragraph (1), by striking corporation and inserting FFA; (2)by redesignating paragraphs (1) and (2) as paragraphs (7) and (8), respectively;
 (3)by striking paragraphs (3), (4), (6), and (7); (4)by redesignating paragraph (5) as paragraph (11);
 (5)by redesignating paragraphs (8) and (9) as paragraphs (12) and (13), respectively; (6)by inserting before paragraph (7), as redesignated by paragraph (2), the following:
				
 (1)to be an integral component of instruction in agricultural education, including instruction relating to agriculture, food, and natural resources;
 (2)to advance comprehensive agricultural education in the United States, including in public schools, by supporting contextual classroom and laboratory instruction and work-based experiential learning;
 (3)to prepare students for successful entry into productive careers in fields relating to agriculture, food, and natural resources, including by connecting students to relevant postsecondary educational pathways and focusing on the complete delivery of classroom and laboratory instruction, work-based experiential learning, and leadership development;
 (4)to be a resource and support organization that does not select, control, or supervise State association, local chapter, or individual member activities;
 (5)to develop educational materials, programs, services, and events as a service to State and local agricultural education agencies;
 (6)to seek and promote inclusion and diversity in its membership, leadership, and staff to reflect the belief of the FFA in the value of all human beings;;
 (7)in paragraph (7), as redesignated by paragraph (2)— (A)by striking composed of students and former students of vocational agriculture in public schools qualifying for Federal reimbursement under the Smith-Hughes Vocational Education Act (20 U.S.C. 11–15, 16–28); and
 (B)by inserting as such chapters and associations carry out agricultural education programs that are approved by States, territories, or possessions after United States;
 (8)in paragraph (8), as redesignated by paragraph (2)— (A)by striking to develop and inserting to build;
 (B)by striking train for useful citizenship, and foster patriotism, and thereby and inserting and; and (C)by striking aggressive rural and and inserting assertive;
 (9)by inserting after paragraph (8), as redesignated by paragraph (2), the following:  (9)to increase awareness of the global and technological importance of agriculture, food, and natural resources, and the way agriculture contributes to our well-being;
 (10)to promote the intelligent choice and establishment of a career in fields relating to agriculture, food, and natural resources;;
 (10)in paragraph (11), as redesignated by paragraph (4)— (A)by striking to procure for and distribute to State and inserting to make available to State;
 (B)by inserting , programs, services, before and equipment; and (C)by striking corporation and inserting FFA;
 (11)in paragraph (12), as redesignated by paragraph (5), by striking State boards for vocational and inserting State boards and officials for career and technical; and (12)in paragraph (13), as redesignated by paragraph (5), by striking corporation and inserting FFA.
 4.MembershipSection 70903(a) of title 36, United States Code, is amended— (1)by striking corporation and inserting FFA; and
 (2)by striking as provided in the bylaws and inserting as provided in the constitution or bylaws of the FFA. 5.Governing bodySection 70904 of title 36, United States Code, is amended—
 (1)in subsection (a)— (A)in paragraph (1), by striking corporation and inserting FFA each place the term appears;
 (B)by striking paragraphs (2) and (3) and inserting the following:  (2)The board—
 (A)shall consist of— (i)the Secretary of Education, or the Secretary of Education's designee who has experience in agricultural education, the FFA, or career and technical education; and
 (ii)other individuals— (I)representing the fields of education, agriculture, food, and natural resources; or
 (II)with experience working closely with the FFA; and (B)shall not include any individual who is a current employee of the National FFA Organization.
 (3)The number of directors, terms of office of the directors, and the method of selecting the directors, are as provided in the constitution or bylaws of the FFA.; and
 (C)in paragraph (4)— (i)in the first sentence, by striking bylaws and inserting constitution or bylaws of the FFA; and
 (ii)in the third sentence, by striking “chairman” and inserting chair; (2)by striking subsection (b); and
 (3)by inserting after subsection (a) the following:  (b)OfficersThe officers of the FFA, the terms of officers, and the election of officers, are as provided in the constitution or bylaws of the FFA, except that such officers shall include—
 (1)a national advisor; (2)an executive secretary; and
 (3)a treasurer. (c)Governing committee (1)The board may designate a governing committee. The terms and method of selecting the governing committee members are as provided in the constitution or bylaws of the FFA, except that all members of the governing committee shall be members of the board of directors and at all times the governing committee shall be comprised of not less than 3 individuals.
 (2)When the board is not in session, the governing committee has the powers of the board subject to the board’s direction and may authorize the seal of the FFA to be affixed to all papers that require it.
 (3)The board shall designate to such committee— (A)the chair of the board;
 (B)the executive secretary of the board; and (C)the treasurer of the board..
 6.National student officersSection 70905 of title 36, United States Code, is amended— (1)by amending subsection (a) to read as follows:
				
 (a)CompositionThere shall be not less than 6 national student officers of the FFA, including a student president, 4 student vice presidents (each representing regions as provided in the constitution or bylaws of the corporation), and a student secretary.;
 (2)by striking subsection (b); (3)by redesignating subsections (c) and (d) as subsections (b) and (c), respectively; and
 (4)in subsection (b), as redesignated by paragraph (3), by striking , except that and all that follows through the period at the end and inserting a period. 7.PowersSection 70906 of title 36, United States Code, is amended—
 (1)in the matter preceding paragraph (1), by striking corporation and inserting FFA; (2)in paragraph (2), by striking corporate;
 (3)in paragraph (4), by striking corporation and inserting FFA; (4)in paragraph (6), by striking corporation and inserting FFA;
 (5)by amending paragraph (8) to read as follows:  (8)use FFA funds to give prizes, awards, loans, and grants to deserving members, local FFA chapters, and State FFA associations to carry out the purposes of the FFA;;
 (6)by amending paragraph (9) to read as follows:  (9)produce publications, websites, and other media;; 
 (7)in paragraph (10)— (A)by striking “procure for and distribute to State” and inserting “make available to State”; and
 (B)by striking “Future Farmers of America” and inserting FFA; and (8)in paragraph (12), by striking corporation and inserting FFA.
 8.Name, Seals, Emblems, and BadgesSection 70907 of title 36, United States Code, is amended— (1)by striking corporation and inserting FFA each place the term appears;
 (2)by striking name and inserting names; (3)by striking Future Farmers of America and inserting Future Farmers of America and National FFA Organization,; and
 (4)by inserting education before membership. 9.RestrictionsSection 70908 of title 36, United States Code, is amended—
 (1)in subsection (a), by striking corporation and inserting FFA; (2)in subsection (b), by striking corporation or a director, officer, or member as such and inserting FFA or a director, officer, or member acting on behalf of the FFA;
 (3)in subsection (c), by striking corporation and inserting FFA each place the term appears; and (4)in subsection (d), in the first sentence, by striking corporation and inserting FFA.
 10.Relationship to Federal AgenciesSection 70909 of title 36, United States Code, is amended to read as follows:  70909.Relationship to Federal Agencies (a)In generalOn request of the board of directors, the FFA may collaborate with Federal agencies, including the Department of Education and the Department of Agriculture on matters of mutual interest and benefit.
 (b)Agency assistanceThose Federal agencies may make personnel, services, and facilities available to administer or assist in the administration of the activities of the FFA.
 (c)Agency compensationPersonnel of the Federal agencies may not receive compensation from the FFA for their services, except that travel and other legitimate expenses as defined by the Federal agencies and approved by the board may be paid.
 (d)Cooperation with State boardsThe Federal agencies also may cooperate with State boards and other organizations for career and technical education to assist in the promotion of activities of the FFA..
 11.Headquarters and Principal OfficeSection 70910 of title 36, United States Code, is amended by striking of the corporation shall be in the District of Columbia. However, the activities of the corporation are not confined to the District of Columbia but and inserting of the FFA shall be as provided in the constitution or bylaws of the FFA. The activities of the FFA.
 12.Records and inspectionSection 709011 of title 36, United States Code, is amended— (1)in subsection (a)—
 (A)in paragraph (1), by striking corporation and inserting FFA; and (B)in paragraph (3), by striking entitled to vote; and
 (2)in subsection (b), by striking corporation and inserting FFA. 13.Service of processSection 70912 of title 36, United States Code, is amended—
 (1)in subsection (a)— (A)by striking District of Columbia and inserting In general;
 (B)by striking corporation and inserting FFA each place the term appears; (C)by striking in the District of Columbia before to receive; and
 (D)by striking Designation of the agent shall be filed in the office of the clerk of the United States District Court for the District of Columbia; and
 (2)in subsection (b)— (A)by striking corporation and inserting FFA each place the term appears; and
 (B)by inserting of the FFA after association or chapter. 14.Liability for acts of officers or agentsSection 70913 of title 36, United States Code, is amended by striking corporation and inserting FFA.
 15.Distribution of assets in dissolution or final liquidationSection 70914 of title 36, United States Code, is amended— (1)by striking corporation and inserting FFA; and
 (2)by striking vocational agriculture and inserting agricultural education.